Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitation of claim 1 including “wherein the semiconductor thin-film comprises at least one of the qroup consisting of molybdenum disulfide (MoSz), molybdenum diselenide (MoSez), molybdenum ditelluride (MoTez), tungsten disulfide (WS2), tungsten diselenide (WSez), and tungsten ditelluride (WTeze), and wherein each of the conductive stripes comprises molybdenum carbide (MozC) or tungsten carbide (WC)” was not considered to be obvious.
The limitation of claim 10 including “a semiconductor thin- film including molybdenum disulfide (MoSz)” “each conductive stripe includes molybdenum carbide (Mo2C)” was not considered to be obvious.
The limitation of claim 16 including “wherein a Schottky barrier height between the semiconductor thin-film and the conductive stripes is in a range of 60 to 80 meV” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818